Citation Nr: 0942615	
Decision Date: 11/09/09    Archive Date: 11/17/09	

DOCKET NO.  07-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Boswell Memorial Hospital on May 1 and May 2, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1965.  

This case comes before the Board of Veterans' Appeals on 
appeal of a May 2007 decision by the Department of Veterans 
Affairs (VA) Medical Center in Phoenix, Arizona.

Upon review of this case, it would appear that, in addition 
to the issue currently before the Board, the Veteran seeks 
entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Boswell Memorial Hospital on August 2 and August 
8, 2006.  Inasmuch as those issues have not been developed or 
certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the appropriate VA Medical Center for 
clarification and appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the Department of Veterans Affairs (VA) 
Medical Center in Phoenix, Arizona.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran in this case seeks payment or reimbursement for 
unauthorized medical expenses incurred as a result of 
emergency room treatment at a private medical facility, 
specifically, Boswell Memorial Hospital, on May 1 and May 2, 
2007.  In pertinent part, it is contended that, on those 
dates, the Veteran experienced a "medical emergency" in the 
form of dizziness/loss of balance and vomiting, accompanied 
by a decrease in his respiration such that it was not 
medically feasible for him to be transported to the nearest 
VA medical facility for treatment. 

In that regard, a review of pertinent laws and regulations 
reveals that the Veteran's potential entitlement to the 
benefit in question is predicated, at least in part, on the 
disability or disabilities for which service connection is 
currently in effect, and whether, as a result of those 
disabilities, the Veteran is precluded from all forms of 
substantially gainful employment.  While based on the 
evidence of record, it would appear that service connection 
is currently in effect for posttraumatic stress disorder, 
evaluated as 70 percent disabling, and irritable colon 
syndrome, evaluated as 10 percent disabling, as well as a 
total disability rating based upon individual 
unemployability, the Board is not presently in possession of 
the Veteran's claims folder.  In fact, information regarding 
the Veteran's service-connected disabilities and his current 
unemployability has been gleamed exclusively from computer-
generated documents contained in a temporary file, and such 
information may or may not be accurate.  Under the 
circumstances, the Board is of the opinion that additional 
development is necessary prior to a final adjudication of the 
Veteran's current claim for benefits.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the VA Medical Center in Phoenix, Arizona, for 
the following action:

1.  The VA Medical Center should procure 
the Veteran's entire claims folder and 
forward that claims file to the Board of 
Veterans' Appeals for review.  Should the 
Veteran's claims folder prove 
unavailable, the Medical Center should 
specifically so state.

2.  Should the Veteran's claims folder 
prove unavailable, the VA Medical Center 
should provide to the Board a listing of 
the Veteran's service-connected 
disabilities (with accompanying ratings 
for each disability), as well as a 
statement as to whether the Veteran is 
currently in receipt of a total 
disability rating based upon individual 
unemployability, and the effective date 
for the assignment of that total 
disability rating.

In any case, the Veteran's file should then be returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




